                   Case 19-11240-LSS   Doc 1079    Filed 01/08/20        Page 1 of 6



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                            :
In re:                                      :
                                            :      Chapter 11
GUE Liquidation Companies, Inc.             :
                                            :      Case No. 19-11240 (LSS)
                    Debtor.
                                            :
                                                   Re: Docket No. 1045
Tax Identification Number: XX-XXXXXXX       :
                                            :
                                            :
In re:                                      :
                                            :     Chapter 11
Bloom That, Inc.                            :
                                                  Case No. 19-11242 (LSS)
                                            :
                    Debtor.
                                            :
Tax Identification Number: XX-XXXXXXX       :
                                            :
                                            :
In re:                                      :
                                            :     Chapter 11
GUE Liquidation Delivery, Inc.              :
                                                  Case No. 19-11244 (LSS)
                                            :
                    Debtor.
                                            :
Tax Identification Number: XX-XXXXXXX       :
                                            :
                                            :
In re:                                      :
                                            :      Chapter 11
FlowerFarm, Inc.                            :
                                            :      Case No. 19-11246 (LSS)
                    Debtor.                 :
                                            :
Tax Identification Number: XX-XXXXXXX       :

                                            :
In re:                                      :
                                            :      Chapter 11
FSC Denver LLC                              :
                                            :      Case No. 19-11247 (LSS)
                    Debtor.                 :
                                            :
Tax Identification Number: XX-XXXXXXX       :




RLF1 22694286v.3
                    Case 19-11240-LSS   Doc 1079     Filed 01/08/20   Page 2 of 6




                                            :
In re:                                      :
                                            :      Chapter 11
FSC Phoenix LLC                             :
                                            :      Case No. 19-11249 (LSS)
                    Debtor.                 :
                                            :
Tax Identification Number: XX-XXXXXXX       :

                                            :
In re:                                      :
                                            :      Chapter 11
GUE Liquidation, Inc.                       :
                                            :      Case No. 19-11241 (LSS)
                    Debtor.                 :
                                            :
Tax Identification Number: XX-XXXXXXX       :

                                            :
In re:                                      :
                                            :      Chapter 11
GUE Liquidation.CA, Inc.                    :
                                            :      Case No. 19-11243 (LSS)
                    Debtor.                 :
                                            :
Tax Identification Number: XX-XXXXXXX       :

                                            :
In re:                                      :
                                            :      Chapter 11
GUE Liquidation.COM, Inc.                   :
                                            :      Case No. 19-11245 (LSS)
                    Debtor.                 :
                                            :
Tax Identification Number: XX-XXXXXXX       :

                                            :
In re:                                      :
                                            :      Chapter 11
GUE Liquidation Group, Inc.                 :
                                            :      Case No. 19-11251 (LSS)
                    Debtor.                 :
                                            :
Tax Identification Number: XX-XXXXXXX       :



                                           -2-
 RLF1 22694286v.3
                    Case 19-11240-LSS   Doc 1079     Filed 01/08/20   Page 3 of 6




                                            :
In re:                                      :
                                            :      Chapter 11
GUE Liquidation Mobile, Inc.                :
                                            :      Case No. 19-11253 (LSS)
                    Debtor.                 :
                                            :
Tax Identification Number: XX-XXXXXXX       :

                                            :
In re:                                      :
                                            :      Chapter 11
GUE Liquidation Giftco, LLC                 :
                                            :      Case No. 19-11248 (LSS)
                    Debtor.                 :
                                            :
Tax Identification Number: XX-XXXXXXX       :

                                            :
In re:                                      :
                                            :      Chapter 11
Provide Cards, Inc.                         :
                                            :      Case No. 19-11250 (LSS)
                    Debtor.                 :
                                            :
Tax Identification Number: XX-XXXXXXX       :

                                            :
In re:                                      :
                                            :      Chapter 11
GUE Liquidation Commerce LLC                :
                                            :      Case No. 19-11252 (LSS)
                    Debtor.                 :
                                            :
Tax Identification Number: XX-XXXXXXX       :

                                            :
In re:                                      :
                                            :      Chapter 11
GUE Liquidation Creations, Inc.             :
                                            :      Case No. 19-11254 (LSS)
                    Debtor.                 :
                                            :
Tax Identification Number: XX-XXXXXXX       :



                                           -3-
 RLF1 22694286v.3
                   Case 19-11240-LSS         Doc 1079        Filed 01/08/20        Page 4 of 6



                          ORDER CLOSING THE SUBSIDIARY CASES

         This matter coming before the Court on the Motion of the Debtors for the Entry of an

Order Closing the Subsidiary Cases (the "Motion"),1 filed by the above-captioned debtors and

debtors in possession (collectively, the "Debtors"); the Court having reviewed the Motion and

having heard the statements of counsel regarding the relief requested in the Motion at the hearing

(if any) before the Court (the "Hearing"); the Court having found that (i) the Court has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334, Article VIII of the Plan, and

the Amended Standing Order of Reference from the United States District Court for the District

of Delaware, dated as of February 29, 2012, (ii) this is a core proceeding pursuant to 28 U.S.C.

§ 157(b), (iii) venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409, and

(iv) notice of the Motion and Hearing was sufficient under the circumstances; and, after due

deliberation, this Court having determined that the legal and factual bases set forth in the Motion

establish good and sufficient cause for the relief requested;


         IT IS HEREBY ORDERED THAT:


                    1.    The Motion is GRANTED as set forth herein.

                    2.    The Chapter 11 Cases of Bloom That, Inc. (Case No. 19-11242);

GUE Liquidation Delivery, Inc. (Case No. 19-11244); FlowerFarm, Inc. (Case No. 19-11246);

FSC Denver LLC (Case No. 19-11247); FSC Phoenix LLC (Case No. 19-11249);

GUE Liquidation, Inc. (Case No. 19-11241); GUE Liquidation.CA, Inc. (Case No. 19-11243);

GUE Liquidation.COM, Inc. (Case No. 19-11245); GUE Liquidation Group, Inc. (Case

No. 19-11251); GUE Liquidation Mobile, Inc. (Case No. 19-11253); GUE Liquidation Giftco,

LLC (Case No. 19-11248); Provide Cards, Inc. (Case No. 19-11250); GUE Liquidation
1
         Capitalized terms not otherwise defined herein have the meanings given to them in the Motion.


                                                   -4-
RLF1 22694286v.3
                   Case 19-11240-LSS          Doc 1079          Filed 01/08/20       Page 5 of 6



Commerce LLC (Case No. 19-11252); and GUE Liquidation Creations, Inc. (Case

No. 19-11254) are hereby closed.

                    3.    The Chapter 11 Case of GUE Liquidation Companies, Inc. (Case

No. 19-11240 (LSS)), shall remain open pending further order of this Court.

                    4.    The Clerk of this Court shall enter this Order individually on each of the

dockets of the above-captioned Chapter 11 Cases and each of the dockets of the Subsidiary

Cases shall be marked as "Closed."

                    5.    Entry of this Order is without prejudice to the rights of the Debtor

Liquidation Trustee or any party in interest to reopen the Subsidiary Cases for cause.

                    6.    Entry of this Order shall have no effect whatsoever on any contested or

other matters pending before this Court.

                    7.    Following entry of this Order, the caption for Case No. 19-11240 (LSS)

shall read as follows:



                                                            :
In re                                                       :
                                                            :    Chapter 11
GUE Liquidation Companies, Inc.1                            :
                                                            :    Case No. 19-11240 (LSS)
         Post-Effective Date Debtor.                        :
                                                            :

1
         The Post-Effective Date Debtor is and the last four digits of its taxpayer identification number are GUE
         Liquidation Companies, Inc. (5852). The address of the Post-Effective Date Debtor is 3113 Woodcreek
         Drive, Downers Grove, IL 60515.



                    8.    The Debtor Liquidation Trustee is authorized and empowered to take all

actions necessary to implement the relief granted in this Order.




                                                    -5-
RLF1 22694286v.3
                   Case 19-11240-LSS     Doc 1079      Filed 01/08/20     Page 6 of 6



                    9.   The Court shall retain exclusive jurisdiction over any and all matters

arising from or related to the implementation or interpretation of this Order.




        Dated: January 8th, 2020                       LAURIE SELBER SILVERSTEIN
        Wilmington, Delaware                           UNITED STATES BANKRUPTCY JUDGE
                                              -6-
RLF1 22694286v.3
